Exhibit 10.1

 

AMENDMENT NO. 3

 

This AMENDMENT NO. 3 (this “Amendment”) is made as of May 9, 2014, by and among
Prospect Global Resources, Inc., a Nevada corporation (the “Prospect”), on the
one hand, and Apollo Management VII, L.P., a Delaware limited partnership (the
“Apollo Management”), and Apollo Commodities Management, L.P., a Delaware
limited partnership with respect to Series I (“Apollo Commodities,” and together
with Apollo Management, “Apollo”), on the other hand, with respect to the
following facts:

 

RECITALS

 

WHEREAS, Prospect and Apollo entered into that certain Agreement dated as of
January 10, 2014, as amended by that certain Amendment No. 1 dated as of
March 12, 2014 and that certain Amendment No. 2 dated as of April 14, 2014 (the
“Original Agreement”), whereby Apollo agreed, among other things, to accept in
full satisfaction of any amounts then outstanding under the Apollo Notes (as
defined in the Original Agreement) a certain number of shares of common stock of
Prospect; and

 

WHEREAS, Prospect and Apollo desire to amend the Original Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.     Defined Terms. All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Original Agreement.

 

2.     Amendment.

 

a.     All references to “Sixth Extension Agreement” in the Original Agreement
shall be replaced with “Seventh Extension Agreement.”

 

b.     The references to “April 23, 2014” in subsection (i) of the third
paragraph, and the last paragraph of the Original Agreement shall be replaced
with “May 16, 2014.”

 

3.              Miscellaneous.

 

a.     No Other Amendment. Except as expressly amended in this Amendment, all
provisions of the Original Agreement shall remain in full force and effect, and
the parties thereto and hereto shall continue to have all their rights and
remedies under the Original Agreement.  In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Original Agreement, the provisions of this Amendment shall govern.

 

b.     Relation to Note.  This Amendment constitutes an integral part of the
Original Agreement.  Upon the effectiveness of this Amendment, each reference in
the Original Agreement to “this Agreement,” “hereunder,” “hereof,” or words of
like import referring to the Original Agreement, shall mean and be a reference
to the Original Agreement as amended hereby.

 

1

--------------------------------------------------------------------------------


 

c.     Successors and Assigns.  This Amendment shall be binding on and shall
inure to the benefit of the parties hereto and their respective successors and
assigns except as otherwise provided herein.

 

d.     Counterparts.  This Amendment may be executed by the parties hereto on
any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

e.     Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

Prospect Global Resources, Inc.

 

 

 

 

 

By:

/s/ Gregory Dangler

 

Name:

Gregory Dangler

 

Title:

President, CEO and Secretary

 

 

 

 

 

Apollo Management VII, L.P.

 

 

 

By:

AIF VII Management, LLC,

 

its General Partner

 

 

 

 

 

By:

/s/ Laura D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

 

 

 

 

Apollo Commodities Management, L.P.,

 

with respect to Series I

 

 

 

By:

Apollo Commodities Management GP, LLC,

 

its General Partner

 

 

 

 

 

By:

/s/ Laura D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

--------------------------------------------------------------------------------